3Jn tbe Wniteb $)tates 29 U.S.C. §§ 1001-1461 ("ERISA"). See
generally Compl. As relief, plaintiff seeks to recover $200,000 in monetary damages from the
United States. Id. at 3.

       The government has moved to dismiss this matter for lack of subject-matter jurisdiction
and for failure to state a claim upon which relief can be granted, pursuant to Rules l 2(b)(1) and
(b)(6) of the Rules of the United States Comt of Federal Claims ("RCFC"). See generally Def.
Mot. For the reasons discussed below, the Court GRANTS the government's motion to dismiss
and DISMISSES the complaint.




                                                               ?018 1830 0001 4963 6434
II.     FACTUAL AND PROCEDURAL BACKGROUND 1

        A.      Factual Background

        In this action, plaintiff seeks to recover monetary damages from the government pursuant
to the Employee Retirement Income Security Act of 1974. See generally Comp!.

        In the complaint, plaintiff alleges that the Greater Georgia Life Insurance Company
improperly denied his insurance claim for disability benefits, in violation of Section 502(a)(l)(B)
of ERISA. Id at 2. Plaintiff also alleges that Greater Georgia Life Insurance Company
"purposefully created a Red Herring" by excluding pre-existing conditions and denying his
insurance claim because of a pre-existing condition of bipolar disorder. Id And so, plaintiff
seeks to recover $200,000 in monetary damages from the United States. Id. at 3.

        B.      Procedural History

        Plaintiff commenced this action on May 15, 2019. See generally Comp!. On July 22,
2019, the government filed a motion to dismiss this matter pursuant to RCFC 12(b)(l) and
(b)(6). See generally Def. Mot.

        On August 2, 2019, plaintiff filed a response and opposition to the government's motion
to dismiss. See generally PI. Resp. On August 8, 2019, the government filed a reply in support
of its motion to dismiss. See generally Def. Reply.

         The matter having been fully briefed, the Cami resolves the pending motion to dismiss.

III.    LEGAL STANDARDS

        A.      Pro Se Litigants

        Plaintiff is proceeding in this matter prose, without the benefit of counsel. And so, the
Court applies the pleading requirements leniently. Beriont v. GTE Labs., Inc., 535 F. App'x 919,
926 n.2 (Fed. Cir. 2013) (citing Mczeal v. Sprint Nextel Corp., 501 F.3d 1354, 1356 (Fed. Cir.
2007)). When determining whether a complaint filed by a prose plaintiff is sufficient to survive
a motion to dismiss, this Court affords more leeway under the rules to pro se plaintiffs than to



1 The facts recited in this Memorandum Opinion and Order are taken from the complaint ("Comp!.") and
the exhibits attached thereto ("Pl. Ex."); the government's motion to dismiss ("Def. Mot."); and plaintiff's
response thereto ("Pl. Resp."). Unless otherwise noted herein, the facts recited are undisputed.


                                                                                                          2
plaintiffs who are represented by counsel. See Haines v. Kerner, 404 U.S. 519,520 (1972)
(holding that prose complaints, "however inaitfully pleaded," are held to "less stringent
standards than formal pleadings drafted by lawyers"); Matthews v. United States, 750 F.3d 1320,
1322 (Fed. Cir. 2014). But, there "is no duty on the pait of the trial coUlt to create a claim which
[the plaintiff] has not spelled out in his pleading." Lengen v. United States, 100 Fed. CL 317,
328 (2011) (brackets existing) (internal quotation marks omitted) (quoting Scogin v. United
States, 33 Fed. Cl. 285,293 (1995)).

        While "a pro se plaintiff is held to a less stringent standard than that of a plaintiff
represented by an attorney ... the pro se plaintiff, nevertheless, bears the burden of establishing
the Colllt's jurisdiction by a preponderance of the evidence." Riles v. United States, 93 Fed. Cl.
163, 165 (2010) (citing Taylor v. United States, 303 F.3d 1357, 1359 (Fed. Cir. 2002)). And so,
the CoUlt may excuse ambiguities, but not defects, in the complaint. Colbert v. United States,
617 F. App'x 981, 983 (Fed. Cir. 2015); see also Demes v. United States, 52 Fed. Cl. 365, 368
(2002) ("[T]he leniency afforded prose litigants with respect to mere formalities does not relieve
them of jurisdictional requirements.").

        B.     RCFC 12(b)(l)

        When deciding a motion to dismiss upon the ground that the Court does not possess
subject-matter jurisdiction pursuant to RCFC l 2(b)(!),this Court must assume that all
undisputed facts alleged in the complaint are true and must draw all reasonable inferences in the
non-movant's favor. Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also RCFC 12(6)(1). But,
plaintiff bears the burden of establishing subject-matter jurisdiction, and he must do so by a
preponderance of the evidence. Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748
(Fed. Cir. 1988). Should the CoU1t determine that "it lacks jurisdiction over the subject matter, it
must dismiss the claim." Matthews v. United States, 72 Fed. CL 274, 278 (2006).

        In this regard, the United States Court of Federal Claims is a coU1t of limited jurisdiction
and "possess[es] only that power authorized by Constitution and statute .... " Kokkonen v.
Guardian Life Ins. Co. ofAm., 511 U.S. 375, 377 (1994). The Tucker Act grants the Court
jurisdiction over:

        [A]ny claim against the United States founded either upon the Constitution,
        or any Act of Congress or any regulation of an executive department, or



                                                                                                       3
       upon any express or implied contract with the United States, or for
       liquidated or unliquidated damages in cases not sounding in tort.

28 U.S.C. § 1491(a)(l). The Tucker Act is, however, "a jurisdictional statute; it does not create
any substantive right enforceable against the United States for money damages .... [T]he Act
merely confers jurisdiction upon [the United States Comt of Federal Claims] whenever the
substantive right exists." United States v. Testan, 424 U.S. 392, 398 (1976) (alterations original).
And so, to pursue a substantive right against the United States under the Tucker Act, plaintiff
must identify and plead a money-mandating constitutional provision, statute, or regulation; an
express or implied contract with the United States; or an illegal exaction of money by the United
States. Cabral v. United States, 317 F. App'x 979, 981 (Fed. Cir. 2008) (citing Fisher v. United
States, 402 F.3d 1167, 1172 (Fed. Cir. 2005)); see also Martinez v. United States, 333 F.3d 1295,
1302 (Fed. Cir. 2003). "[A] statute or regulation is money-mandating for jurisdictional purposes
ifit 'can fairly be interpreted as mandating compensation for damages sustained as a result of the
breach of the duties [it] impose[s]."' Fisher, 402 F.3d at 1173 (quoting United States v. Mitchell,
463 U.S. 206,217 (1983)).

       C.      RCFC 12(b)(6)

       When deciding a motion to dismiss based upon failure to state a claim upon which relief
can be granted, pursuant to RCFC !2(b)(6), this Court must also assume that all undisputed facts
alleged in the complaint are true and must draw all reasonable inferences in the non-movant's
favor. See Redondo v. United States, 542 F. App'x 908,910 (Fed. Cir. 2013). And so, to survive
a motion to dismiss under RCFC 12(b)( 6), a complaint must contain facts sufficient to "state a
claim to relief that is plausible on its face." Bell At/. Corp. v. Twombly, 550 U.S. 544, 570
(2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       When the complaint fails to "state a claim to relief that is plausible on its face," the Court
must dismiss the complaint. Iqbal, 556 U.S. at 678 (citation omitted). On the other hand,
"[w]hen there are well-pleaded factual allegations, a court should assume their veracity," and
determine whether it is plausible, based upon these facts, to find against the defendant. Id. at
678-79 ("A claim has facial plausibility when the pleaded factual content allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.").




                                                                                                    4
IV.     LEGAL ANALYSIS

        The government has moved to dismiss this matter for lack of subject-matter jurisdiction
and for failure to state a claim upon which relief can be granted pursuant to RCFC 12(b)(l) and
(b)( 6), upon the grounds that: (I) plaintiff may not pursue a claim against parties other than the
United States; (2) plaintiffs claims are not based upon a money-mandating provision of law; (3)
and the Comi does not possess subject-matter jurisdiction to consider plaintiffs ERISA claim.
Def. Mot. at 3-5. In his response and opposition to the government's motion to dismiss, plaintiff
argues that the Court may consider his claims because he has previously raised these claims
before the Georgia Department of Insurance and the Government Accountability Office
("GAO"). Pl. Resp. at 1.

        For the reasons discussed below, a plain reading of the complaint makes clear that none
of plaintiffs claims fall within the Court's limited jurisdiction under the Tucker Act. And so, the
Court GRANTS the government's motion to dismiss and DISMISSES the complaint.

        A.      The Court Does Not Possess Subject-Matter
                Jurisdiction To Consider Plaintiff's Claims

                1.     The Court May Not Consider Claims
                       Against Parties Other Than The United States

        As an initial matter, the Court must dismiss plaintiffs claims against the Georgia
Department of Insurance and any other patties other than the United States in this matter. In the
complaint, plaintiff alleges that Greater Georgia Life Insurance Company violated Section
502(a)(l)(B) of the ERISA, when the insurance company denied his insurance claim for
disability benefits. Comp!.. at 2. It is well-established that this Court does not possess subject-
matter jurisdiction to consider claims against defendants other than the United States. RCFC
l0(a); see also United States v. Sherwood, 312 U.S. 584, 588 (1941) (explaining that the United
States is the only proper defendant in this Court); see also Stephenson v. United States, 58 Fed.
CL 186, 190 (2003); see Johnson v. United States, 1331 Fed. Cl. 565, 570 (2017) (citing United
States v. Sherwood, 312 U.S. 584, 588 (1941)) ("The United States is the only proper defendant
in this Comi."). Because plaintiffs claim is brought against Greater Georgia Life Insurance
Company, a private party, the Court must dismiss plaintiffs claim for lack of subject-matter
jurisdiction.



                                                                                                      5
               2.      The Court May Not Consider Plaintiff's ERISA Claim

       To the extent that plaintiff alleges a claim against the United States based upon ERISA,
the Court must also dismiss plaintiffs ERISA claim for lack of subject-matter jurisdiction. In
the complaint, plaintiff alleges a violation of Section 502(a)(l)(B) ofERISA. Comp!. at 2. But,
it is well-established that this Court may not adjudicate claims arising under this statute because
ERISA claims fall within the exclusive jurisdiction of the district courts. 29 U.S.C. § l 132(e)(l)
(stating that "district courts of the United States shall have exclusive jurisdiction of civil actions
under this subchapter brought by the Secretary or by a participant, beneficiary, fiduciary .... ");
see also Blodgett v. United States, No. 96-5067, 1996 WL 640238, at *2 (Fed. Cir. 1996) ("state
courts of competent jurisdiction and district courts have concurrent jurisdiction over ERISA
matters"); Howell v. United States, 127 Fed. Cl. 775, 788 (2016). Such claims fall within the
exclusive jurisdiction of the district courts. Id. And so, the Court must dismiss plaintiffs ERISA
claim for lack of subject-matter jurisdiction. RCFC 12(b)(I).

       Plaintiff also has not identified a money-mandating source of law to establish Tucker Act
jurisdiction. See generally Comp!. To pursue a substantive right against the United States under
the Tucker Act, plaintiff must identify and plead a money-mandating constitutional provision,
statute, or regulation; an express or implied contract with the United States; or an illegal exaction
of money by the United States. Cabral v. United States, 317 F. App'x 979, 981 (Fed. Cir. 2008)
(citing Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005)); see also Martinez v.
United States, 333 F.3d 1295, 1302 (Fed. Cir. 2003). Plaintiff has not done so here. Plaintiff
also does not point to any money-mandating provision of law that could otherwise establish
jurisdiction under the Tucker Act. See generally Comp!. And so, the Court must dismiss this
matter for lack of subject-matter jurisdiction. RCFC l 2(b )(I).

V.     CONCLUSION

       In sum, the most generous reading of the complaint makes clear that the Court does not
possess subject-matter jurisdiction to consider any of plaintiffs claims.

       And so, for the foregoing reasons, the Court:

        1. GRANTS the government's motion to dismiss; and

       2. DISMISSES the complaint.



                                                                                                         6
The Clerk shall enter judgment accordingly.

Each party shall bear its own costs.

IT IS SO ORDERED.




                                              Judge




                                                      7